DETAILED ACTION
Applicant's amendments and remarks, filed 6/21/22, are fully acknowledged by the Examiner. Currently, claims 1, 3, 5-18, 22-23 are pending with claim 4 canceled, claim 23 new, and claim 1 amended. The following is a complete response to the 6/21/22 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farin (6,197,026) in view of Malchano (US 2017/0020395), in further view of Cooper (US 2012/0010628)).
Regarding claim 23, Farin teaches a method for thermally treating tissue of a patient, comprising:
positioning a distal end of an instrument configured for thermal treatment of tissue in contact with or adjacent to a thermally treated tissue (instrument 31), wherein the instrument includes at least one color mark (color mark 15) positioned on a body of the instrument in an area of the distal end of the instrument  (15 at the distal end of the instrument), but is silent wherein a color of the color mark corresponds to a color of a tissue treated with a desired dosage and/or depth effect; and
causing an image of the thermally treated tissue and the at least one color mark to be displayed on a monitor to allow a person viewing the monitor to make a visual comparison of the color of the treated tissue to the color of the at least one color mark.
However, Malchano teaches detecting the color of a tissue to determine a desired dosage (par. [0125] imager detects color of tissue being treated to determine ablation of tissue is near completion), an automation of corresponding a color to a resultant tissue color. Malchano further teaches the color of tissue is brown (par. [0125]).
Cooper teaches PTFE as bright white, and that colorant can be added to a tubular body of PTFE (par. [0047)). Cooper further teaches using a monitor to view a work site (par. [0028] monitor 130 for viewing a work site).As corresponding a color to a tissue color treated with a desired dosage is known as in Malchano, one of ordinary skill in the art would look to a manual version of the automated color comparison to be done on Farin, especially since Farin teaches visually determining the marker as in col. 4, lines 28-34. It would have been obvious to one of ordinary skill in the art to modify Farin such that the color of the mark of Farin corresponds to color of tissue treated at a desired dosage, to know when to turn down energy being applied, as in Malchano. As the mark of Farin is manually viewed, this would allow for user control as opposed to an automatic function. It would have been obvious to one of ordinary skill in the art to make the color of the color mark brown, to correspond the color mark to match when tissue is treated to the desired effect. One of ordinary skill in the art would appreciate that in order for the color mark to be easily visible that the body would have a color different from the color mark. It would have been obvious to one of ordinary skill in the art to modify Farin with a color of the PTFE of Cooper, in order for the device to be easily visible during treatment that the device body would have a color different from the color mark and from tissue. It would have further been obvious to one of ordinary skill in the art that the viewing from the endoscope of Farin would be projected to a monitor, as in Cooper, allowing for a viewing screen for the imaging of Farin in col. 4 lines 30-33.
Claims 1, 5-17, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farin  in view of Malchano, in further view of Cooper, in further view of Godara (US 2007/0203402).
Regarding claim 1, Farin teaches an instrument for thermal treatment of tissue, comprising: an instrument body that extends from a proximal end to a distal end (31), an electrode configured for application of an electric voltage (21), wherein in an area of the distal end at least one color mark is arranged on the instrument body (15). Farin is silent regarding a color of the color mark is selected such that it corresponds to a color of a tissue treated with a desired dosage and/or depth effect, the color of the at least one color mark is brown or brown-beige, and wherein the instrument body has at least one other color different from the color of the at least one color mark. Farin is further silent regarding the at least one color mark has a length in an extension direction of the instrument body of at least two mm.
However, Malchano teaches detecting the color of a tissue to determine a desired dosage (par. [0125] imager detects color of tissue being treated to determine ablation of tissue is near completion), an automation of corresponding a color to a resultant tissue color. Malchano further teaches the color of tissue is brown (par. [0125]).
Cooper teaches PTFE as bright white, and that colorant can be added to a tubular body of PTFE (par. [0047)).
However, Godara teaches a marker that is about 2 mm wide (par. [0030] fiducial marker with 2 mm width).
As corresponding a color to a tissue color treated with a desired dosage is known as in Malchano, one of ordinary skill in the art would look to a manual version of the automated color comparison to be done on Farin, especially since Farin teaches visually determining the marker as in col. 4, lines 28-34. It would have been obvious to one of ordinary skill in the art to modify Farin such that the color of the mark of Farin corresponds to color of tissue treated at a desired dosage, to know when to turn down energy being applied, as in Malchano. As the mark of Farin is manually viewed, this would allow for user control as opposed to an automatic function. It would have been obvious to one of ordinary skill in the art to make the color of the color mark brown, to correspond the color mark to match when tissue is treated to the desired effect. One of ordinary skill in the art would appreciate that in order for the color mark to be easily visible that the body would have a color different from the color mark. It would have been obvious to one of ordinary skill in the art to modify Farin with a color of the PTFE of Cooper, in order for the device to be easily visible during treatment that the device body would have a color different from the color mark and from tissue. It would have been obvious to one of ordinary skill in the art to modify the marker of Farin to be 2 mm, as taught by Godara, in order to allow for visualization of the marker.
Regarding claim 5, Farin teaches the at least one color mark is provided at a shell surface of the instrument body (15 on surface of 31 as in Fig. 6).
Regarding claim 6, Farin teaches wherein at least a section of the at least one color mark indicates a predetermined minimum distance from the distal end (15 indicates the depth of the probe as in col. 4, lines 28-33).
Regarding claim 7, Farin teaches an edge of the at least one color mark that is furthest away from the distal end indicates the predetermined minimum distance from the distance end (the band of 15 indicates the depth of the probe as in col. 4, lines 28-33).
Regarding claims 8-9, Farin teaches wherein the at least one color mark extends ina circumferential direction more than 50% and completely about a circumference of the instrument body, (15 fully extends about body 31).
Regarding claim 10, Farin teaches wherein the at least one color mark is spaced from an exit opening (15 spaced from opening 10).
Regarding claim 11, Farin teaches the at least one color mark is provided on an end piece of the instrument body, wherein the end piece includes an exit opening (15 on the distal end of 31 that extends beyond endoscope 3, distal end of 31 extending beyond the endoscope including an exit opening 10 in Fig. 6).
Regarding claim 12, Farin teaches wherein the instrument body is configured as an instrument hose (31 as a hose with gas conduit 9).
Regarding claim 13, Farin teaches wherein the instrument hose is configured to be guided through an operation channel of an endoscope (31 guided through endoscope 3 in a working channel 4).
Regarding claim 14, Farin teaches the instrument is configured for plasma treatment of tissue (1 and 2 work to result in plasma treatment).
Regarding claim 15, Farin teaches wherein a fluid channel is provided in the instrument body that is fluidically connected with an exit opening in an area of the distal end (opening 9), whereby the electrode is arranged inside the instrument body adjacent to the exit opening (Fig. 1, electrode 22 is adjacent opening 10).
Regarding claim 16, Farin teaches wherein the desired dosage corresponds to a thermal influence duration on the tissue (number of passes through tissue as in col. 4, lines 55-63).
Regarding claim 17, Farin teaches wherein the at least one color mark is visible from an exterior of the instrument body (15 visible on the exterior of 31).
Regarding claim 20, Farin is not explicit regarding wherein the at least one other color of the instrument body adjacent to the at least one color mark is darker than the color of the at least one color mark.
However, one of ordinary skill in the art would appreciate that in order for the color mark to be easily visible that the body would have a color different from the color mark. One of ordinary skill in the art would have looked at different colors to best optimize a color of the instrument body that would have allowed for best contrast visibility of the color mark, such as a darker color.
Regarding claim 21, Farin is not explicit regarding the instrument body has at least one other color different form the color of the at least one color mark.
However, Farin teaches the body of the device made of PTFE (31 made of PTFE).
Cooper teaches PTFE as bright white, and that colorant can be added to a tubular body of PTFE (par. [0047]).
It would have been obvious to one of ordinary skill in the art to modify Farin with a color of the PTFE of Cooper, in order for the device to be easily visible during treatment that the device body would have a color different from the color mark and from tissue.
Regarding claim 22, Farin teaches wherein the at least one color mark is directly adjacent to the distal end of the instrument body (15 adjacent the distal end as in Fig. 1).
Claim 3 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farin in view of Malchano, in view of Cooper, in view of Godara, in view of Van Den Bosch (US 2010/0273933).
Regarding claim 3, Farin is silent regarding the color of the at least one color mark is a RAL-color. However, Van Den Bosch teaches RAL colors are a well known color standard for selecting colors (par. [0040)). It would have been obvious to one of ordinary skill in the art to select an RAL color as a color that is standardized, allowing for easy replication of the desired color.
Regarding claim 18, Farin is silent regarding the color of the at least one color mark is equivalent to a particular RAL-color. However, Malchano teaches a detected color as brown as in par. [0125], However, Van Den Bosch teaches RAL colors are a well known color standard (par. [0040)). It would have been obvious to one of ordinary skill in the art to modify the combination to use a well known color standard, such as RAL colors. One of ordinary skill in the art would select a color within the RAL color range that best matches the target tissue color, such as brown as in Malchano, which can be determined through routine experimentation.
Response to Arguments
Applicant's arguments filed 6/21/22 have been fully considered but they are not persuasive. Applicant argues on page 7 that 15 of Farin does not permit a color comparison as they do not have a particular color. However, as a marker 15 would have a physically detectable difference compared to surrounding elements to distinguish the marker from the other elements. 
Applicant further argues on pages 7 and 8 that one of ordinary skill in the art would not modify Farin with the 2mm length of the marker of Godara, as a precise measurement would not be possible of the extend of the probe 31 being projected. However, Farin discloses a distorted imaging of the field of view, suggesting that such an exact extent of positioning alleged is not a necessary feature of Farin. The marker 15 of Farin seems to have a length unlike the precise ruler marks discussed in page 8.
Applicant argues on pages 9-10 that Cooper is not analogous art. However, Cooper teaches properties of PTFE, and one of ordinary skill in the art would look to art that teaches PTFE properties especially given that the probe of Farin consists of PTFE.
Applicant argues on pages 10-12 that de-automating an automatic activity as non-obvious. While making manual an automatic process may not alone be obvious, one of ordinary skill in the art would look to the automatic or manual activity if there is a benefit to either make manual or automate the activity. In the instant case, a manual version of color matching would allow for greater user control of the matching process, and would be easy to implement given the visual viewing of the marker by the user.
Applicant further argues in page 11 that one of ordinary skill in the art would not look to make the color the same as the marker ring would be difficult to see when next to treated tissue as they would be the same color. However, this same colored nature is exactly what allows for detection of treated tissue.
Applicant’s remaining arguments are dependent on arguments made above and are not persuasive for the same reasoning.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/BO OUYANG/Examiner, Art Unit 3794